United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               September 29, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-30923
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MEREDITH M. MATHERNE,

                                    Defendant-Appellant.


                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                     USDC No. 3:03-CR-201-1
                      --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Meredith M. Matherne appeals the sentence imposed following

her conviction on a guilty plea on one count of using a

communications facility to distribute a controlled substance and

on one count of possession of methamphetamine.    She asserts that

the use of any statements obtained from Matherne, pursuant to an

agreement to grant immunity, to increase her offense level is a

violation of due process and that the district court relied upon

insufficiently reliable evidence in determining the extent of her

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-30923
                                  -2-

relevant conduct.    Matherne also asserts that certain sentencing

enhancements violate the Sixth Amendment rule announced in United

States v. Booker, 125 S. Ct. 738 (2005).

     The Government urges us to enforce the appeal waiver

provision contained in Matherne’s plea agreement, and we do so.

See United States v. Martinez, 263 F.3d 436, 437-38 (5th Cir.

2001).     Our review of the rearraignment transcript demonstrates

that the waiver was both informed and voluntary.     See United

States v. Portillo, 18 F.3d 290, 292-93 (5th Cir. 1994); United

States v. Melancon, 972 F.2d 566, 568 (5th Cir. 1992).

Matherne’s first two sentencing challenges are precluded by the

waiver as neither of them goes to the limited exceptions thereto.

Nor does Matherne’s Booker challenge fall within either of the

two exceptions to the waiver.     See, e.g., United States v. Bond,

___ F.3d       , No. 04-41125, 2005 WL 1459641, at *3 (5th Cir. June

21, 2005) (statutory maximum in waiver refers to maximum allowed

by statute, not Guidelines maximum authorized by guilty plea or

jury verdict); United States v. McKinney, 406 F.3d 744, 746-47

(5th Cir. 2005) (sentence imposed in violation of Booker rule did

not constitute upward departure).     Accordingly, Matherne’s appeal

is barred by the waiver and is DISMISSED.

     APPEAL DISMISSED.